DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of group I, claims 1-13, drawn to an article in the reply filed on November 16, 2020 is acknowledged.  Applicant’s election of species of a three-dimensional nanofibrillar architecture and a component distributed throughout the architecture in the reply filed on November 16, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 8, 9, 14, 17, 19, 21, 22, 27, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2020.  
Claims 1, 2, 4-7 and 10-13, drawn to the elected species and invention are currently under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The priority date is August 1, 2016.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 27, 2020 are being considered by the examiner.  The signed IDS documents are attached with the instant office action.

Drawings
The drawings were received on January 21, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "crystalline" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What amount is a substantial amount?
The term "substantially" in claim 12 is a relative term which renders the claim indefinite.  The term "aligned" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What amount is a substantially aligned amount?
In claim 11, the shapes followed by particular shapes in parenthesis causes indefiniteness. Is it the shape in parenthesis that is being claimed or some other shape? 
Claims dependent on a rejected claim are rejected for failing to cure the indefiniteness.

Claim Rejections - 35 USC § 102












In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (Langmuir 23: 1315-1319 (2007)).
.  

Claim(s) 1, 2, 4-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (Regen Med. 7(5): 649-661 (Sept. 2012)).
Lai et al. disclose aligned nanofibrillar collagen used as a vascular graft that contains endothelial cells (see entire document, particularly page 6, section 3.4 and also figure 5).  The extrusion flow processing was a reproducible method for fabricating nanofibrillar collagne scaffolds.

Claim(s) 1, 2, 4-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (RSC Adv. 6: 7683 (2016)).
Liu et al. disclose a dual-factor loaded functional silk fibroin scaffold for peripheral nerve regeneration.  The regenerated silk fibroin was fabricated by electrospinning, and were simultaneously loaded with brain-derived neurotrophic factor (BDNF) and vascular endothelial growth factor (VEGF) (see page 7684, 2. Experimental section, page 7687, figure 5A).  The scaffolds were placed in mice to observe nerve regeneration and neovascularization (see figures 8-10).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANAND U DESAI/            Primary Examiner, Art Unit 1656